 CENTRAL POWERCentral Power & Light CompanyandInternationalBrotherhood of Electrical Workers,AFL-CIO.Cases 23-CA-2774 and 23-CA-2885October 24, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDZAGORIAOn June 24, 1968, Trial Examiner Gordon J. Myattissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certainunfair labor practicesand recommendingthat it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found that theRespondent had not engaged in certain other allegedunfair labor practices. Thereafter, the Respondent,the Charging Party, and the General Counsel filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, except as modified herein.The Trial Examiner concluded on the basis of thecredited testimony that the General Counsel had notestablished by a preponderance of the evidence thatDavis was discharged in violation of the Act, since nocausal connection, beyond mere suspicion, was estab-lished between the discharge of Davis and his stand infavor of the Union. We disagree.The Trial Examiner found that Davis had beenemployed as a janitor for approximately 11 years, thelast six of which he had also worked at the YachtClub. He also found that the Employer knew of theunioncampaignat least by January 27, 1967, andthat Davissignedan authorization card on April 12,1967, a fact not known to the Respondent or Davis'1 In its exceptions and supporting brief the Respondent renewedits contentions that the Trial Examiner erred in granting the GeneralCounsel's motion to reopen the record in Case 23-CA-2774 (whichhearing had been held and closed) and consolidating that case withCase 23-CA-2885, andalso renewed its contention that theamendments to the complaint in Case 23-CA-2885, made by theGeneral Counsel at the reopened and consolidated hearing, werebarred by the provisions of Section 10(b) ofthe Act Wefind that theTrial Examiner did not exceed the discretion permitted him underSection 102.35(h) of the Rules and Regulations, Series 8, as173 NLRB No. 50& LIGHT CO.287fellow employees. On May 5, after the janitors hadreceived a campaign letter from the Union, Davis andone other employee made prounion statements to agroup of fellow employees, as they were waiting tobegin work, and in the presence of Head JanitorMays. The Trial Examiner-found that Mays' state-ments at this time to the group of janitors violatedSection 8(a)(1). On May 9, Davis allegedly left theRespondent's premises and went to the Yacht Club,his second job, during his lunch hour. About May 12,on being questioned about a dirty ash-tray in one ofhis rooms, Davis reported that employee Jordan wasresponsible for it, since he had been watchingtelevision in that room. Jordan was given a reprimandfor this. At about this same time, Jordan reported toHead Janitor Mays, who in turn reported to BuildingSuperintendent Shepard, that Davis had been leavingthe premises every Tuesday evening for an hour andgoingto the Yacht Club, and that on May 9, he hadtaken Jordan's vacuum cleaner to the Yacht Club. Inpractice, the janitors took a half hour for lunch, from9 p.m. to 9:30 p.m. On May 16, Davis was given theday off for personal reasons by Shepard, who at thattime said nothing about Davis leaving the premisesduring the work day. On May 23, Shepard laid in waitforDavis, and when Davis went to the Yacht Clubduring his lunch break, discharged him, allegedly forleaving the Respondent's premises and working foranother employer on Respondent's time.Davis testified that in the past he had gone to theYacht Club to leave cleaning supplies he had pur-chased, but that he had never taken more than thehalf hour lunch period to do this, and that the nightof May 23 he was only gone for a half hour and haddone no work at the Club, contrary to the testimonyof Shepard. The Trial Examiner found that Jordanwas a biased witness, and therefore did not rely uponhis testimony that Davis regularly left the Respon-dent's premises for periods of from 45 minutes to anhour. He also did not rely upon Shepard's testimonythat Davis was a highly unsatisfactory employee, sincehe found Shepard to be the type of person whowould not tolerate such conduct from an employeefor a period of 11 years. The Trial Examiner alsonoted Shepard's testimony that he had followed Daviswhen he left the Respondent's premises on a previousoccasion about 3 years ago, but had not discharged orreprimanded Davis at that time because not instructedamended.However, our affirmance of the Trial Examiner's ruling inthis respect is not to be construed as approval of the GeneralCounsel's method of procedure in these cases.2 These findings and conclusions are based,inpart,uponcredibilitydeterminations of the Trial Examiner to which theRespondent has excepted.After careful review of the record, weconclude that the Trial Examiner'scredibility findings are notcontrary to the clear preponderance of all relevant evidence.Accordingly,we find no basis for disturbing those findings.StandardDry Watt Products,91 NLRB 544,enfd.188 F.2d 362(C.A. 3). 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDtodo so. Shepard also stated that he was notinstructed to discharge Davis on this occasion, butthought that the situation warranted such action. TheTrialExaminer also noted Davis' testimony thatemployees were not to leave the premises withoutpermission except during the lunch period, that otheremployees left the premises during the lunch hour,and that he had done so on numerous occasions andhad not been reprimanded. Shepard acknowledgedthat Davis had received periodic pay increases duringthe time that he was employed and that he, Shepard,had to initiate or express an opinion on each pay raisegiven an employee under his supervision.We find that the alleged reason given by theRespondent for the discharge of Davis was pretextualinnature, and that Davis was discharged for hisprounion sentiments, in violation of Section 8(a)(3)of the Act. In reaching this conclusion, we view asespecially significant the close proximity in timebetween the prounion statements of Davis on May 5,immediately after the janitors had all received a letterfrom the Union, the determination by BuildingSuperintendent Shepard about May 12 to trap Davis,after employee Jordan had reported that Davis hadleft the plant on May 9, and the final act of watchingforDavis to leave the plant on May 23, and hisimmediate discharge thereafter. Also significant is thefact that there is no proof that Davis had ever beenwarned about leaving the Respondent's premises, eventhough Shepard testified that he had followed Davison a previous occasion, and was not warned byShepard after he had learned of the May 9 incident,although he did speak with Davis on May 16 whenDavis requested the day off for personal reasons.Further, Davis had been employed for 11 years, thelast six of which he had also worked at the YachtClub, and there is no proof in the record that he hadeverbeenwarned about leaving the premises.3Rather, the record shows only that he receivedperiodic pay increases approved by Shepard. TheRespondent had been aware of union activity amongthe employees at least since January 27, 1967, andobviously was aware of the letter which the janitorshad received on May 5. The discharge of Davis is apart of the pattern of coercive conduct which theRespondent has carried on against its employees,which conduct the Trial Examiner found violated theAct. Finally the Trial Examiner did not in any wayrely upon the testimony of Respondent's witnessJordan, and placed no reliance on Shepard's testi-mony that Davis was highly unsatisfactory.THE REMEDYHaving found that the Respondent violated Section8(a)(3) and (1) of the Act by the discriminatorydischarge of Wayne W. Davis on May 23, 1967, it isordered that the Respondent offer Wayne W. Davisimmediate and full reinstatement to his former orsubstantially equivalent position without prejudice tohis seniority and other rights and privileges, and makeWayne W. Davis whole for any loss of earnings he mayhave suffered by reason of such discrimination bypayment to him of a sum of money equal to that whichhe would have earned as wages from the date of hisdischarge to the said offer of reinstatement, less his netearnings during said period, with backpay computed ona quarterly basis in the manner established by the Boardin F.W.Woolworth Company,90 NLRB 289, 294, andwith interest thereon as prescribed by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.AMENDED CONCLUSIONS OF LAWDeleteConclusion of Law 7 and substitute thefollowing. "By discharging employee Wayne W. Davisbecause of his pro-Union sentiments, the Respondentviolated Section 8(a)(1) and (3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Central Power & Light Company, Corpus Christi,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order, as so modified:1.Add the following as paragraph 1(e) of theRecommended Order, and renumber paragraph 1(e)as paragraph 1(f)(e)Discharging employees or discriminating inregard to their hire, tenure of employment, or anyterm or condition of employment, because they haveengaged in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion.2.Add the following as paragraphs 2(c), 2(d), and2(e) of the Recommended Order, the present para-graphs 2(c) and 2(d) being relettered as 2(f) and 2(g),respectively:3 Shepard did testify that in December 1966 he saw Davisworking on his car in the company parking lot,and the next day toldDavis that" . . .he knew it did not look good out there working onthe car when he should have been in the building doing work assignedto him." Such a statement cannot be construed to be a warning notto leave the company premises during the lunch period.Shepard also testified that in the past he had told Davis ofcomplaints about the areas he had cleaned,but had not warned Davishe would be discharged for such conduct.As noted above,the TrialExaminer did not credit Shepard's testimony that Davis was a highlyunsatisfactory employee.Further, such complaints did not involveleaving the company premises or any warning for such conduct. CENTRAL POWER & LIGHT CO289(c)Offer to Wayne W. Davis immediate and fullreinstatement to his former or substantially equiva-lent position without prejudice to his seniority orother rights and privileges, and make him whole forany loss of earnings he may have suffered by reasonof Respondent's discrimination against him.(d)Notify the above-named employee, if presentlyserving in the Armed Forces of the United States, ofhis right to full reinstatement, upon application, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(e)Preserve and, upon request, make available totheBoard and its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports, andallother records necessary to analyze the amount ofbackpay due under the terms of this Decision.3.Add the following as the first and secondparagraphs of the Appendix:WE WILL offer Wayne W. Davis immediate and fullreinstatement to his former or substantially equi-valent position without prejudice to his seniorityand other rights and privileges andWE WILL notify Wayne W. Davis,if presently serv-ing in the Armed Forces of the United States, ofhis right to full reinstatement,upon application, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.WE WILL make whole Wayne W. Davis for any lossof earnings he may have suffered by reason of thediscrimination against him, all in accord with andin the manner set forth in "The Remedy" sectionof the Decision in this case.A second charge was filed by the Union against theRespondent on November 15, and a first amended charge wasfiledon December 11. On December 14, a complaint andnotice of hearing based on the new charges was issued in Case23-CA-2885.The General Counsel filed a motion onDecember 18 asking that Case 23-CA-2774be reopened andconsolidatedwith Case 23-CA-2885 as they involved thesame parties and the acts and conduct alleged to be unlawfulwere substantially identical and related and the evidence in onewas relevant and germane to the evidence to be adduced in theother. This motion was granted by an order dated January 9,1968, and the issues in the consolidated proceeding were triedon January30 and 31,1968, in Corpus Christi, Texas.Upon the entire record in this case,including my evaluationof the testimony of the witnesses based on my observation oftheirdemeanor and on the relevant evidence,Imake thefollowingFINDINGS OF FACTIJURISDICTIONAL FINDINGSThe Respondent is a Texas corporation engaged in thebusiness of generating,sellingand distributingelectricity.Respondent maintains its principal office inCorpus Christi,Texas.During the past 12 months,the Respondent, in thecourse and conduct of its business operations,purchased, foruse in its Texas generating plant, goods and materials valued inexcess of$50,000 from concerns located in states other thanthe Stateof Texas.During a similar period the Respondent, inthe course of its business operations,received gross revenues inexcess of$250,000.On the basisof the above,I find that the Respondent is, andhas been at all times material herein, an employer engaged incommercewithin themeaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner Upon a charge filedJuly 24, 1967,1 by International Brotherhood of ElectricalWorkers, AFL-CIO (hereinafter called the Union), a com-plaint and notice of hearing was issued in Case 23-CA-2774 onSeptember 13. The complaint alleged that Central Power &Light Company (hereinafter called the Respondent), by itsagents and supervisors, threatened employees with loss of theirjobs because they engaged in activities on behalf of the Union,and created an impression of surveillanceof union meetings.The complaintalso allegedthat the Respondent dischargedemployee WayneDavis onMay 23, because he hadengaged inactivitieson behalf of the Union. This case was tried onNovember 1, in Corpus Christi, Texas.2IUnless otherwise indicated,all dates herein refer to 1967.2 At the conclusion of his case,counsel for the General Counselagreed that there was no evidence in the record to support the allegationof creating an impression of surveillance. Accordingly,this aspect of thecase was dismissedInternational Brotherhood of Electrical Workers,AFL-CIO,isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Effect of the ConsolidationThe threshold issue in this consolidated proceeding involvesa procedural question concerning the effect of the consolida-tion upon the allegations of both complaints as amendedduring the course of the reopened trial. As previouslyindicated, the complaint in Case 23-CA-2774 is based on acharge filed July 24, 1967. The events which are alleged to beviolations in that complaint occurred in May of that year, andarewellwithin the 6-month limitation period imposed bySection 10(b) of the Act.3 On November 15, 1967, the Union3The relevant portion of that Section states.. no complaint shall issue based upon any unfair labor practiceoccurring more than 6 months prior to the filing of the charge withthe Board and the service of a copy thereof upon the person againstwhom suchcharge is made . 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled a second charge against the Respondent alleging violationsof identical sections of the Act, but involving other employeesThe second charge was filed after the trial in the first case butbefore a decision had been issued. The second charge wassubsequently amended on December 11, and a complaint(23-CA-2885), based on the amended charge, was issued onDecember 14. On December 18, counsel for the GeneralCounsel filed a motion, subsequently granted over the Re-spondent's objections, to reopen the original case and consoli-date both complaints in one proceedingAt the reopened trial, counsel for the General Counsel thenmoved to amend the complaint in Case 23-CA-2885 toinclude allegations of unlawful conduct which purportedlyoccurred in March, April and May 1967 4 The Respondentvigorously objected, primarily on the ground that the amend-ments related to events which, even if true, occurred morethan 6 months prior to the filing of the charge in Case23-CA-2885 I allowed the amendments to the complaintand received evidence thereon, subject to a ruling on the 10(b)question in my decision.5 After the ruling on the amendments,counsel for the General Counsel also moved to make theamendments a part of the original complaint in Case 23-CA-2774. This latter motion was deniedWithout question, the General Counsel could have elected,in conjunction with his motion to reopen Case 23-CA-2774,to have included the matters contained in the second charge byway of an amendment to the original complaint. Had this beendone, the events which occurred subsequent to the filing of thefirstchargewould have been properly included in thecomplaint,N.L.R B. v. Fant Milling Co,360 U.S. 301,PhilipCarey Mfg, Co., v. N.L.R.B.,331 F.2d 720 (C.A. 6), and theevents alleged to have occurred in March, April and May,would have been within the scope of the complaint under the"relation back" doctrine as applied to the original charge.NLRB v Gaynor News Co.,197 F 2d 719, affd. 347 U.S 17.See alsoExber Inc. v. N.LR.B., 390 F.2d 127 (C.A 9). In myjudgment, a different result is not warranted merely becausethe General Counsel chose to issue a separate complaint whichwas subsequently consolidated with the original. The consoli-dation of the two complaints made the entire proceeding onefor purposes of trial and decision; just as if the GeneralCounsel had issued one consolidated complaint embracingboth charges. The acts and conduct alleged to be unlawful ariseout of the same organizing campaign conducted among theRespondent's employees and are clearly related. Had a singleconsolidated complaint issued, the general language of thecharge in Case 23-CA-2774, which states that the Respon-dent "by other acts and conduct ... interfered with, restrainedand coerced its employees," would have been adequate tosupport the amendments made at the hearing without fear of4 The General Counsel made the representation that the matterscontained in the amended allegations only came to his attention thenight before the trial was scheduled to resume5At the time of the trial,theRespondent was afforded anopportunity to request a continuance in the event that it was deemednecessary in order to prepare a defense to the new matter presented bythe amendments.The Respondent determined that a continuance wasnot needed,and defended on all issues without waiving its objections tothe amendments6 In addition to this document,other written communications weresent to the employees by Lacey and other high level company officialsbetween January and September 1967 The communications set out theRespondent's opposition to the Union,extolled the advantages that theviolating the 6-month limitation period. To hold that theamendments are now barred, after the separate complaintshave been consolidated, is illogical. Therefore, I find that theamended 8(a)(1) allegations are properly included as a part ofthe complaint in Case 23-CA-2885 in the consolidatedproceedingsFremont Hotel, Inc,162 NLRB No. 67.B The Substantive Charges1.The ban on union activities on the jobWhile the record does not indicate the exact date that theUnion began its campaign to organize the Respondent'semployees, it is clear that the Respondent's officials becameaware of this effort at least by January 27, 1967. A. L Lacey,districtmanager for the Corpus Christi district, addressed awritten communication (General Counsel's Exhibit No. 103)to all of the employees on the line and service crews, advisingthem that the Respondent had learned that some of theemployees had recently attended a meeting held by theUnion.6Some time in the early spring, McDougal, then distributionsuperintendent,met with the line and service foremen andinstructed them to speak to the members of their crews aboutengaging in union activity on the job. As a result of thismeeting, each foreman had a conference with his crew andpassed on McDougal's instructionsEmployee Uhlenhakertestified that his foreman, Mersiosky, spoke to the full crewduring a "tail gate conference"7 in the first part of April.According to Uhlenhaker, Mersiosky informed the employeesthat the Respondent had a meeting of the foremen and they inturn were instructed to tell the employees that there was to beno discussion about the Union between the hours of 8 a m.and 5 p.m. Employee Richardson, an apprentice lineman,worked on Foreman Smith's crew Richardson testified thatSmith informed the employees that the Respondent knew theywanted to organize and that he was telling them not to sign orpass out [union cards] or "talk about union activity" duringworking hours or on the job or on company premisesRichardson stated that Smith indicated that if these instruc-tions were not followed, "firmer steps would be taken againstthis action." Employee John Smith, a member of ForemanFarquhar's crew, testified that Farquhar told the employeesduring a tail gate conference that he had been instructed toadvise them that union activity on the job or on companypremises between the hours of 8 a.m. and 5 p in , would nolonger be tolerated. He also stated that anyone trying to get aunion card signed or caught with a card between those hourswould be dismissed or suspended.8Smith also testified that on one occasion in April, while hisemployees enjoyed without benefit of union representation, and citedwhat the Respondent believed to be the disadvantages of membership ina union. The General Counsel introduced these documents in evidenceto indicate the Respondent's avowed opposition to the Union,but madeno contention that these communications, in and of themselves,constituted separate violations of the Act7 The foreman of the line construction crews normally held suchconferenceswith their men upon first arriving at a jobsite. Theconferenceswere primarily for the purpose of assigning duties andoutlining the particular specifications of the job to be performed8Mersiosky, Smith, and Farquhar were witnesses during the trial.Each confirmed that they spoke with the members of their crew aboutengaging in union activities during working hours. CENTRAL POWER & LIGHT CO291crew was working on a job along with the crew of ForemanStrzinek, he sought to initiate a discussion concerning theUnion with other employees during their lunch hour. Accord-mg to Smith, Strzinek stated that he (Smith) was being paid adollar by the Company for his lunch and that he was oncompany time Smith did not pursue the matter at that time,but he did engage in a discussion about the Union with afellow lineman later during the lunch hour.Smith also testified that on June 20, while he and Farquharwere traveling to a jobsite, Farquhar asked him how the unionmeeting went the night before.9 According to Smith, Farquharasked why the employees had a Mexican-American organizingthem instead of a white man? Smith testified that Farquharstated that he hoped the employees knew what they weredoing, and that there were some "stool pigeons" attending theunion meetings According to Smith, Farquhar informed himthat Collins (vice president) and Lacey (district manager) kneweverything that went on at the meetings, and knew whoattended and what was said.' 02.The events surrounding the discharge of DavisDavis had been employed as a janitor by the Respondentfor approximately 11 years at the time that the organizingcampaign began After receiving a letter sent by the Union toall of the Respondent's employees on April 6, Davis sought outthe union representative, Villarreal, at a local motel and signeda card for the Union.' 1On May 5, Davis and the other members of the janitorialcrew were seated in what is described as the "coffee room"waiting for the office personnel to leave so that they couldbegin their work.' 2 Mays, the head janitor, was with theemployees on this occasion. The conversation centered aroundthe contents of the letter received from the Union Davis madethe statement that he thought the Union was a good thing andthat the employees would be unionized shortly and it wouldbe better for them. Davis stated that the Union would give theemployees dignity and they would not be fired or misusedbecause they were not liked personally. Another employee,Crawford, had worked at a unionized plant in the past. Hestated that a union would give the employees job protection,job classifications, and a chance to transfer to other jobs. Maystold the employees that he was not in favor of a union andthat the Respondent did not want a union. He also informedthem that it would be unwise to talk about the Union in thebuilding, and that he had seen booklets on the desks ofcompany officials entitled, "What to do When the UnionComes."1 3The testimony is conflicting concerning the actual eventswhich occurred on the evening of Davis' discharge. Davistestified that he had held a second job as a janitor at theCorpus Christi Yacht Clubsince1961. Tuesday afternoon,May 23, while on his way to work, Davis picked up somejanitorial supplies from a local store for use at the yacht clubHe stated that at approximately 9 05 p in., during his lunchbreak, he left the Respondent's premises and drove over to theyacht club which was a few blocks away. Davis stated that hewent to the club, which was closed on Tuesday evenings, tounload the supplies because on past occasions bottles hadbroken in his car. He made several trips into the club with thesupplies,and at approximately 9 30, drove back to theRespondent's parking lot. There he was met by Mays whoasked him where he had been. Davis stated that he told Mayshe had been to the yacht club and Mays replied, "That ain't nobusiness " While he was talking to Mays at the entrance to thebuilding, the building service superintendent, Shepard, droveinto the lot and told Mays and Davis to come into his office.Davis testified that Shepard asked him where he had been andhe replied to the yacht club. Shepard then asked Davis if hehad done any work while at the yacht club to which Davisreplied that he had not. Shepard then instructed Davis to turnin his keys14 and told him he could keep the job at the yachtclub and fired him.When questioned about a rule against the janitors leavingthe building without permission between 5 p.m. and 1 a.m.,Davis stated that it was his understanding that the employeeswere not to leave without first securing permission from Mays,except during their lunch hour which lasted from 9 to 9 30p.m. According to Davis, other janitors left the building after 5p.m. for various reasons, and he had done so on numerousoccasions in the past during his lunch hour without beingreprimanded.After his discharge, Davis attempted to persuade severalhigher company officials to rescind Shepard's decision. Theseattempts proved unsuccessful and the discharge was upheld.Freddy Jordon, a janitor, testified as a witness on behalf oftheRespondent. Jordon claimed that Davis was the onlyemployee to ever leave the building without permission, andthatformore than a year Davis would "sneak out" atapproximately 8 50 p.m and return 1 hour later. Jordonsubsequently admitted on cross-examination that he had nopersonalknowledge of the fact that Davis left withoutpermission, but that his statement was based on informationgiven him by Mays the night that Davis was discharged. Jordonalso admitted on cross-examination that his statement that theother employees always askedpermissionto leave was simply9Smith had mentioned previously to Farquhar that therewould bea meeting10 Although Farquhardenied the statements attributed to him bySmith,Ido not credit him in this regard Farquhar's testimony wasgenerally vague except in those instances where he specifically deniedengaging in certain conduct Furthermore,he appeared inclined to denyoccurrenceswhich thetestimony of others reveal to have actually takenplaceFor example,he denied holding a conference on union activitieswith the membersof his crew;yet he acknowledged on cross-examination that he had been instructedto do so byMcDougal, and thetestimony of the other foremen establish that such conferences wereheldAccordingly,Iplace no reliance upon Farquhar's testimony whereit is in conflictwith thetestimony of others.11 Davis was the only janitor to sign a card,and there is nothing inthe record to indicate that any of his fellow employees or hissupervisors were aware that he had done so12 The janitorial employees on the evening crew reported to work at5 p.m., but did not begin their actual duties until after the building wasemptied at 5.30. The janitors were scheduled to work, however, from 5p.m. until I a.m.13 The above is a synthesis of the credited testimony of employeesDavis, Hall andCrawfordMays, a witness at the reopened hearing, didnot testify concerning this conversation14 Thejanitors were issued two keys upon reporting to work eachday. One key unlocked the door leading to the floor that each wasresponsible for cleaning,and the other unlocked the outside doorleading into the building.At the end of the workdaythe janitors wererequired to turn in these keys.After Davis' discharge,the outside keywas not given to the men. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDbased on his belief that they were "the type of guys whowould."Jordan testified that on May 9, Davis came down to thefirstfloor where he was working and took his (Jordon's)Hoover vacuum cleaner and left the building. According toJordon, Davis did not return until 10 p.m. Jordon alleges thathe told Davis at that time that he knew that Davis had beenover to the yacht club. He states that Davis asked hun to keepita secret between the two of them. Several days later Jordonwent up to the floor where Davis was working and watchedtelevision in one of the offices. While there, Jordon used oneof the ashtrays and failed to empty it. Later the occupant ofthe office questioned Davis about the dirty ashtray and Davisinformed him that Jordon was there watching television.Jordon was subsequently called in and reprimanded That sameday Jordon reported to Mays that Davis had left the buildingsome 4 days earlier with "his Hoover." Jordon also testifiedthat on May 23, the date that Davis was discharged, Davis hadagain taken his vacuum cleaner when he went to the yachtclub.Shepard testified that he was parked in the Respondent'sloton May 23, when Davis left the building According toShepard,Davis left at approximately 8 52 p.m. Shepardclaimed that he was checking on Davis because he had receivedinformation that Davis had been leaving the building withoutpermission. Shepard testified that he followed Davis to theyacht club and parked in the driveway where he could observehim. He states that he did not see Davis take any supplies intothe club, but that he observed him placing an object in his carand he saw him sweeping down a stairway Shepard remainedparked in the driveway until Davis left at approximately 9:29p.m. and then he circled the block and returned to theRespondent's parking lot, where Davis was talking to Mays.According to Shepard, he asked Davis where he had been andwas told that he had taken supplies over to the yacht club.Shepard states that he informed Davis that he saw him cleaningup and thus he was working for another employer on theRespondent's time. It was for this reason that he fired Davis.According to Shepard, this was not the first time that hehad followed Davis when he had left the Respondent'spremises. He states that he had followed him approximately 3years ago but did not fire or reprimand Davis for this violationbecause he was not instructed to do so. Shepard acknowledgedthat he was not instructed to fire Davis on May 23, but he feltthat this action was warranted. Shepard also testified thatDavis was a poor worker-"one of the worst [he had] everseen."He stated that Davis' attitude and indifference alsocontributed toward his decision to discharge him. According toShepard, Davis refused to join the other employees for lunch,refused to "cooperate" and he ate at the desks and generallyleft a mess. Shepard acknowledged, however, that Davis hadreceived periodic pay increases during the time that he wasemployed and that he, Shepard, had to initiate or express anopinion on each pay raise given an employee under hissupervision3.Thereprimandof UhlenhakerThe week after June 10, Mersiosky's crew was working at alocation on the waterfront. The job involved changing aninstallationfrom six to four wires. Because this entailedchanging the connections at the meter box and switchinstallation as well as making changes on the powerlines, aservice crew was working with the line construction crew.Uhlenhaker,15 a lineman, was up on a pole making thenecessary changeover there while Knox, a serviceman, wasmaking the conversion at the meter box and switch on thegroundUhlenhaker came down from the pole while Knox wasmaking the connections at the meter box, and asked how heand the other service employees felt about the Union? Knoxtestified that the line running from the pole to the meter boxwas "hot" at the time because it was necessary for him tocheck the motor rotation in order to make the properconnections.Knox stated that in response to Uhlenhaker'squestion, he said that he did not need a union to talk for himand he could talk for himself, but that he had not made up hisnand about the Union. According to Knox, Uhlenhaker thenaccused him of being a "fence rider" and told him that he hadto "get in or get out or be knocked off the fence." Bothemployees became very angry and raised their voices duringthe conversation. Knox stated that after he made the connec-tions, he gathered his tools and left.Uhlenhaker acknowledged that he had a heated discussionwith Knox at that time, but that it was Knox who stated hewas on the fence concerning the Union. Uhlenhaker testifiedthat he then told Knox "there was no fence" and "sooner orlater you're going to get pushed off." He also testified that thepower in the line had been "killed" before he climbed downfrom the pole.The following day Knox complained to his foreman, Masur,about being approached on the job by Uhlenhaker. Masur inturn reported the matter to the service manager with therecommendation that Respondent take some action to preventfriction between the employees over the Union. As a result ofthis, Lacey sent the following letter to Uhlenhaker on June 27We continue to receive reports that you are botheringemployees on Company property and on Company time,thus hindering them in the performance of their normalduties in your effort to coerce them into signing a unionauthorization card.By so doing you are interfering with the work and theefficiency of the Company and such action cannot betolerated.Your continuance of such activity may subjectyou to disciplinary action.After he received the letter, Uhlenhaker checked with hisforeman and his fellow crew members to determine if they hadvoiced any complaints against him. Upon receiving assurancesthat they had not, he then drafted a letter to this effect withthe intention of having Mersiosky and the crew members signit.Mersiosky, however, suggested that there was a better wayto handle the matter, and he and Uhlenhaker went to GlennSmith, now distribution superintendent, to inquire about thewarning letter. Smith promised to look into the matter andcontact Uhlenhaker later. Approximately 6 weeks later Smithand Rowe came to the jobsite where Uhlenhaker had justcompleted his work and transported him in a company car tothe next job. Rowe told Uhlenhaker that the warning letterwas sent because of information which the Respondent hadreceived from a "good source " There was no further discus-sion concerning the warning which was issued to Uhlenhaker,15 Uhlenhaker was an active adherent of the Union. He hadattended six or eight meetings with union representatives,and he hadsolicited signatures for authorization cards from fellow employees CENTRAL POWER & LIGHT CO293but there was a general discussion concerning Uhlenhaker'soverall attitude. Rowe told Uhlenhaker that the Respondent'sofficials had no complaints about his work, but that he had thereputation of being "the number one company bitcher." Rowesuggested to Uhlenhaker that if he would change his attitudehe could advance further in the Company.4.Additional allegations of interferenceand restraintEddie Brooks, a former employee,16 testified concerning aconversationhe had with Spurgeon Mays in September.According to Brooks, he initiated the conversation with Mayson September 28. He asked why a company the size of theRespondent did not have and did not want a union? Brookstestified that he was told by Mays that the Respondent wasnot unionized mainly because the executives did not want aunion and further that they did not want the employeestalking about a umon. He stated that Mays told him he couldfeel free to discuss the Union with any of his supervisors butthathewould have to go through the normal chain ofcommand. Brooks also testified that Mays stated that if theemployees were unionized, it would not benefit them in termsof their take-home pay because they would have to pay uniondues. Further that the cost of the present insurance plan wouldprobably increase, and the Company might discontinue thepractice of giving employees discounts on electrical appliances.Mays on the other hand testified that the conversation wasinitiated by Brooks who volunteered the information that hehad been approached by a union representative, but was notinterested.Mays denied stating that insurance costs wouldincrease and discounts on appliances would be stopped Hefurther denied telling Brooks that employees could not talkabout the Union.C. Concluding FindingsA prohibition against soliciting or engaging in any form ofunion activities while on the job and on company propertyduring working hours is presumptively valid unless promul-gated or enforced for discriminatory purposes.Serv-Air, Inc.,161 NLRB No.17, Pepsi-Cola Bottlers of Miami, Inc.,155NLRB 527, 528;Ward Manufacturing, Inc.,152 NLRB 1270,1271;Walton Manufacturing Company,126 NLRB 697, enfd.289 F.2d 177. The facts here, however, leave little doubt thatthe Respondent instituted its ban against all forms of unionactivity by employees on the job solely for the purpose ofdefeating the Union's efforts to organize the employees. Theban related only to union activity and did not includesolicitations or activities for other purposes. The rule wasinterpreted and enforced in such a stringent manner that iteven encompassed the employees' lunch hours. Thus, in April,when employee Smith sought to initiate a conversation aboutthe Union with his coworkers during lunch, Foreman Strzinekbluntly reminded him that he was on company time and wasreceiving a dollar from the Company for his lunch. The clearmeaning to be derived from this warning was that employeeswere not allowed to discuss union matters or engage in anyactivities concerning the Union at any time between the hours16 Brooks was a janitor working under Mays at the time. He left theRespondent's employ on September 29of 8 a.m. and 5 p.m. The coercive impact of this broad andsweeping ban against union activity is further accentuatedwhen one considers that the employees must spend a great dealof time traveling to and from jobsites in company vehicles.Thus, the prohibition as enforced by the Respondent pre-vented the employees from engaging in union activities evenwhen they were not actively performing work, although theywere on company time. Therefore, I find and conclude thatthe Respondent's rule prohibiting employees from engaging inany form of union activity on the job while on company timeand on company property was promulgated and enforced fordiscriminatory purposes. I further find that the rule invokedfor this reason is invalid and that it violates Section 8(a)(1) ofthe Act.Serv-Air, Inc., supra, Pepsi-Cola Bottlers of Miami,Inc., supra.Normally, the warning letter sent to Uhlenhaker because ofhis breach of the unlawful no-solicitation-no-distribution rulewould be considered a violation of the Act without anyextended discussion. Because of the circumstances surroundingthe incident, however, I am of the opinion that furtherexplication is necessaryUhlenhaker started discussing the Union with Knox at thewaterfront jobsitewhen the latter employee was busilyengaged in wiring the meter box and switch installation.Whether theline runningfrom the pole to the box was "hot"asKnox indicated, or whether the power was turned off asUhlenhaker stated, is of no consequence here. The fact remainsthat Knox was performing his work in a potentially hazardoussituation.Even if the power was off at that time, it wasessential that the connections be made properly in order toavoid possible damage to the installation or injury to personsin the vicinity when the power was subsequently turned on.Thus, the danger brought about by Uhlenhaker's interferencewithKnow in these circumstances was very real, and theincidentwas one about which the Respondent could justlycomplain.The warning letter, however, did not address itself to thatspecific incident. Rather, it was couched in terms of Uhlen-haker's continuous violation of the Respondent's unlawful banon all forms of union activity. I am constrained to find, in thesecircumstances, that the warning issued to Uhlenhaker was nomore than an extention of the unlawful purpose of the rule,and that it indicated that the Respondent intended to insistupon strict' enforcement thereofPepsi-Cola Bottlers of Miami,Inc., supra.For this reason I find that the Respondent'swarning to Uhlenhaker violated Section 8(a)(1) and (3) of theAct.The complaintalso allegesthat the statements made byForeman Farquhar to employee Smith on June 20, created animpression that the Respondent was keeping the unionmeetings under surveillance. I find merit to this contention.Farquhar told Smith that he hoped the employees knew whattheywere doing, and that top company officials knew,through informers, who attended the union meetings and whatwas said there. Although the statements were not made in anatmosphere of hostility, Farquhar's comments clearly impliedthat the Respondent's active opposition to the Union'sorganizing effort included surveillance of the employees' unionactivities.While Farquhar'sstatementshad no discernibleeffecton Smith, disclosures of this naturerestrainandinterfere with the right of employees to self-organization.GalTex Hotel Corporation,164 NLRBNo. 70,N.L.R.B v. PrinceMacaroni Mfg Co, 329 F.2d 803 (C.A. 1). 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discharge of Wayne Davis presents a close question.Davis was the only janitorial employee to sign a card for theUnion. By his own account, no one-neither his coworkers norhis supervisors-knew that he had done so. Nor did he engageinany other activity on behalf of the Union. During thediscussion among the janitors and Mays on May 5, Davis didtake a positive stand in favor of the Union. He expressed theopinion that he thought the employees would become union-ized, and that the Union would give them dignity and protectthem from abuses caused by personal dislike The recordreveals, however, that Davis was not the only employee toexpress a view favorable to the Union during this discussion.Crawford, who once worked at a plant which was unionized,told of some of the benefits he thought would result fromunion representation, such as job protection, job classification,and the opportunity to transfer to other jobs in the Company.Although the circumstances surrounding Davis' dischargecan only be viewed with deep suspicion, the record here willnot sustain a finding that he was discharged because of hissupport of the Union. It is abundantly clear that Mays andShepard were waiting for Davis to leave the building during hislunch hour, and that they were prepared to discharge him oncehe did so. While one may be justifiably outraged at the mannerinwhich this was accomplished, it is necessary, nonetheless, toestablish some causal connection, beyond mere suspicion,between the discharge of Davis and his stand in favor of theUnion. In my judgment, the proof fails in this respect. 17Accordingly,on the basis of the record before me, Ireluctantly conclude that the General Counsel has not estab-lished by a preponderance of the evidence that Wayne Daviswas discharged for discriminatory reasons cognizable underthisAct. I am constrained therefore to recommend that theallegations relating to the discharge of Davis be dismissed intheir entirety.Italsoalleged that statementsmade by Mays to theemployees under his supervision on May 5, constitute aseparateviolationof the Act. The undisputed evidencediscloses that Mays informed the janitors that the Respondentdidnotwant a union and did not want the employeesdiscussing the Union. Although Mays testified at the reopenedtrial that he did not attend the meeting of the foremen held byMcDougal, it is reasonable to conclude that he was aware ofthe Respondent's ban on all union activity and discussions oncompany time and on company property. His statements tothe employees on May 5 were consistent with this policy. I find,therefore, that Mays' statements interfered with and restrainedtheemployees in the exercise of their right to self-organization, and that the Respondent violated Section8(a)(1)of the Act by this conductBrooks, a former employee, credibly testified that onSeptember 28, Mays told him not only that the Respondent'sexecutives did not want a union and did not want theemployees talking about a union, but also that the employees'share of the cost of theinsuranceprovided by the Companywouldincreaseand discounts which the Respondent allowedon appliances would be discontinued if the Union became theirrepresentative.AlthoughMays denied making these state-ments, I do not credit him in this regard. His comments wereinkeepingwith the general pattern of unlawful conductengaged in by the Respondent's supervisors in order to defeatthe Union's efforts to organize the employees. Accordingly, Ifind that by the statements of Head Janitor Mays to employeeBrooks on September 28, the Respondent further violatedSection 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Respondent, Central Power & Light Company, is anemployer engaged in commerce within the meaning of Section2(6) and (7) of the Act2 International Brotherhood of Electrical Workers, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.By invoking and enforcing a rule, for discriminatorypurposes, prohibiting employees from soliciting on behalf ofthe Union or engaging in any union activity while on companytime or property, or on the job, the Respondent restrained andcoerced employees in the exercise of their legitimate rightsguaranteed under Section 7 of the Act, and thereby violatedSection 8(a)(1) of the Act.4.By creating an impression that employees were undersurveillancewhile attending union meetings, the Respondentviolated Section 8(a)(1) of the Act.5.By informing employees that if the Union became theirrepresentative the Company would no longer grant themdiscounts on appliances and that the employees' contributiontowards the cost of insurance provided by the Respondentwould increase, the Respondent interfered, restrained andcoerced employees in the exercise of their rights to self-organization and thereby violated Section 8(a)(1) of the Act.6.By issuing a reprimand to employee Fred Uhlenhakerunder color of enforcing an invalid rule prohibiting employeesfrom soliciting on behalf of the Union while on the job or oncompany premises on company time, the Respondent violatedSection 8(a)(1) and (3) of the Act.7.The Respondent did not violate the Act by dischargingemployee Wayne Davis on May 23, 1967.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. As the unfairlabor practices found herein are part of a widespread andpervasive pattern which evinces an attitude of hostility towardthe very basic purposes of the Act, I shall recommend a broad17 In arriving at my conclusion in this regard,Ido not in any wayrely upon the testimony of Jordon.This witness was obviously biasedagainst Davis,and it was apparent that he harbored a grudge because hehad been reprimanded for watching television in an office on the floorwhere Davis worked.Furthermore,his testimony was replete withincriminating statements about Davis which subsequent close question-ing revealed to be based on his own biased beliefs and on statementsmade to him by others.Nor do I place any reliance upon Shepard's testimony that Davis wasa highly unsatisfactory employee.Shepard's demeanor while testifyingconvinces me that he was not the type of person who would tolerateany such conduct from an employee under his supervision for a periodof I I years. CENTRAL POWER & LIGHT CO.295cease and desist order.N.L.R.B. v. Entwistle Mfg., Co.,120F.2d 533, 536 (C.A. 4).Accordingly, upon the foregoing findings of fact andconclusions of law, and upon the entire record in this case andpursuant to Section 10(c) of the Act, I hereby issue thefollowing.RECOMMENDED ORDERThe Respondent, Central Power & Light Company, itsofficers, agents, successors, and assigns, shall-1.Cease and desist from.(a) Informing employees that if they are represented byInternational Brotherhood of Electrical Workers, AFL-CIO,or any other labor organization, that they will no longerreceivediscounts on appliances and that the cost of theirinsurance contributions will increase.(b) Threatening employees with reprisals or disciplinaryaction under color of a rule prohibiting all forms of unionactivity on the job, invoked and applied for the purpose ofrestraining and coercing and interfering with the employees inthe legitimate exercise of their rights under Section 7 of theAct.(c) Creating an impression that employees are undersurveillance when attending union meetings.(d)Discouraging membership in the above-named Union bythreatening employees with discharge or other disciplinaryaction under color of enforcing a rule banning all forms ofunion activitywhile on the job, said rule having beenpromulgated for a discriminatory purpose and applied in adiscriminatory manner.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove-namedUnion, or any other labor organization, tobargain collectively with representatives of their own choosing,and to engage in any other concerted activity for the purposeof collective bargaining or other mutual aid or protection, orto refrain from any or all such activities2.Take the following affirmative action, which I find willeffectuate the policies of the Act.(a)Rescind and withdraw from the personnel file ofemployee Fred Uhlenhaker, the letter of warning sent to thatemployee under the color of enforcing a rule against unionsolicitationpromulgated for a discriminatory purpose andapplied in a discriminatory manner.(b)Rescind and revoke the rule prohibiting the employeesfrom engaging in union solicitation or discussions while on thejob or on company time or on company premises, said rulehaving been invoked and enforced solely for the discriminatorypurpose of defeating the Union's organizing campaign.(c) Post at its Corpus Christi, Texas, facility, copies of theattached notice marked "Appendix." 18 Copies of said notice,on forms provided by the Regional Director for Region 23,after being duly signed by the official representative of theRespondent shall be posted immediately upon receipt thereof,and shall be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 23, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.' 9IT IS FURTHER RECOMMENDED that the allegation settingforth violations not specifically found herein be dismissed intheir entirety.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT, under pretext of enforcing a rule pro-hibiting union solicitation or union discussions on companytime or company property, discourage membership in oractivities on behalf of International Brotherhood of Elec-tricalWorkers, AFL-CIO, by threatening to discharge,discipline, or otherwise discriminate against any employeefor legitimately engaging in such activity.WE WILL NOT interfere with the right of our employeesto join or assist the above-named Union by prohibitingdiscussions about the Union or prohibiting solicitations onbehalf of the Union on company time and property.WE WILL NOT create the impression that we are keepingour employees under surveillance when they attend unionmeetings.WE WILL rescind any previous instructions given by ourforeman to our employees prohibiting them from discussingthe Union or engaging in union activities on company timeand on company property.WE WILL withdraw our letter of reprimand and warningto Fred Uhlenhaker because such letter was sent under thecolor of enforcing a discriminatory ban on union activitieson company time and property.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of rightsguaranteed them by Section 7 of the Act.All of our employees are free to become or refrain frombecoming members of the above-named Union, or any otherlabor organization.CENTRAL POWER & LIGHT COM-PANY(Employer)DatedBy(Representative)(Title)18 If this Recommended Order is adopted by the Board, the wordsthe words "a Decision and Order ""aDecision and Order" shall be substituted for the words "the19 In the event that this Recommended Order is adopted by theRecommendations of a Trial Examiner" in the notice. If the Board'sBoard, this provision shall be modified to read: "Notify the RegionalOrder is enforced by a decree of the United States Court of Appeals, theDirector for Region 23, in writing, within 10 days from the date of thisnoticewill be further amended by the substitution of the words "aOrder, what steps Respondent has taken to comply herewith."Decree of the United States Court of Appeals Enforcing an Order" for 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis Notice must remain posted for 60 consecutive dayscompliance with its provisions, they may communicate direct-from the date of posting, and must not be altered, defaced, orlywith the Board's Regional Office, 6617 Federal Officecovered by any other material.Building, 515Rusk Avenue, Houston, Texas 77002 (Tel.If employees have any question concerning this Notice or228-4296).